Citation Nr: 0723474	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-39 264	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In a November 2005 decision, the 
Board denied the claim of entitlement to service connection 
for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a January 2007 order, granted a Joint Motion for Remand, 
vacating the Board's November 2005 decision and remanded the 
case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 indicates that his principal MOS 
during service was Marine Mechanic.  The veteran indicates 
that his principle duty was to run the evaporator to make 
fresh water and his general quarter for fire support was a 5-
inch forward gun mount.  He was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  His service 
personnel records show he served aboard the USS O'Hare from 
March 1966 to December 1967 when he was discharged from 
service.  Official records for the USS O'Hare indicate the 
ship was assigned gunfire support in the waters off southern 
Vietnam from July 16, to August 4, 1966 and again from 
October 22, to November 2, 1966.  

A review of the evidence of record, including the veteran's 
written statements and testimony, reveals that his claimed 
stressors include: (1) firing on Vietnamese targets; (2) 
seeing two Vietnamese prisoners and later learning that they 
had been shot; and (3) carrying a live shell which he dropped 
over the side of the ship.  

In this case, there is credible evidence that the veteran was 
exposed to an in-service stressor, as the USS O'Hare ship 
logs and records corroborate that the ship provided support 
fire to U.S. Forces on land.  There is no corroborative 
evidence verifying the veteran's alleged stressors regarding 
the shooting deaths of Vietnamese prisoners or the veteran's 
disposal of live rounds over the side of the ship.  

Although VA records indicate that the veteran has been 
diagnosed with PTSD and treatment records contain some 
general discussion of his stressors, there is no medical 
evidence linking any current diagnosis of PTSD with any 
specific alleged or verified in-service stressor.  Moreover, 
a VA psychologist, after reviewing the veteran's claims file 
and interviewing him, found that the veteran did not meet the 
criteria for a PTSD diagnosis.  In light of the above, the 
Board is of the opinion that a VA psychiatric examination of 
the veteran would be helpful in the adjudication of the 
instant claim.

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in December 2002.  Copies of any 
available VA records subsequent to that time should be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from December 2004 to the 
present, and associate the records with 
the veteran's claims file.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
the veteran's alleged stressors, to 
include the only verified stressor, 
providing support fire for U.S. ground 
forces.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a verified in-service 
stressor.  Regardless of whether PTSD is 
or is not diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) either 
supporting or refuting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



